El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Juan Francisco, José del Carmen, Miguel, Maximina, Ata-nasio de la Cruz, Isidora del Carmen y Juana. Pacheco y Becerril presentaron a esta Corte Suprema una solicitud para que se expidiera un auto de mandamus dirigido al Juez de la Corte de Distrito de Humacao, ordenándole que inme-diatamente dictara sentencia en el caso civil No. 3567, titu-*206lado Juan Francisco Pacheco y otros v. Diego Zalduondo, sobre reivindicación de finca rústica.
En la solicitad se alegó qne la vista del indicado pleito se celebró en la expresada corte el 19 de junio de 1917 y qne no obstante existir nna ley qne comenzó a regir el 5 de marzo de 1918 y qne dispone “qne el término en qne los jueces de distrito y los municipales pronunciarán sus fallos o resolu-ciones en toda acción civil, no excederá de sesenta días para éstos y noventa para aquéllos”, dicha corte de distrito no había dictado sentencia a la fecha de la solicitud, 15 de abril de 1918. Se expidió mandamiento ordenando al demandado que' expresara las causas por virtud de las cuales no debía dictarse el auto y así lo hizo el demandado en 10 de mayo de 1918. El 3 de junio se celebró la vista practicándose prue-bas y oyéndose los informes de los abogados de ambas par-tes. Ni se alegó por los peticionarios que hubieran pedido directamente a la corte de distrito que dictara sentencia en el pleito y se probó en la vista que no lo hicieron.
Sostiene en su alegato la parte demandada que el proyecto de ley a que hacen referencia los peticionarios nunca se con-virtió en ley porque la Legislatura, mediante la suspensión-de sus sesiones, impidió la devolución del mismo,'y discute ampliamente esta cuestión. El caso en este aspecto es igual al del Municipio de Quebradillas, v. El Secretario Ejecutivo de Puerto Rico, decidido por esta Corte el 11 de marzo actual. De acuerdo con la jurisprudencia establecida, debe re-solverse que el P. de la C. 79, titulado “Proyecto de ley, para fijar el término en que las cortes de distrito y municipales pronunciarán sus sentencias o resoluciones en todos los casos civiles, y para otros fines”, aprobado por la Cámara de Re-presentantes y por el Senado de Puerto Rico, enviado al G-obernador y recibido en la oficina de éste a las 9 a. m. del 21 de noviembre, 1917, es ley por no haber sido devuelto por el Gobernador a la Asamblea dentro del término de diez días con excepción de los domingos, fijado por la sección 34 de la Ley Orgánica, ya que la Asamblea no levantó sino me-*207ramente suspendió sus sesiones el 26 de noviembre de 1917 para continuarlas el 4 de febrero siguiente, no habiendo im-pedido por tal acto la devolución del proyecto por parte del Gobernador.
Pero el demandado sostiene, además, que aunque tal pro-yecto se hubiera convertido en ley, no podría aplicarse a este caso, y aun más, que aunque fuera aplicable, debería negarse siempre la petición de mandamus, y en cuanto a estos extre-mos, tiene el demandado razón, a nuestro juicio.
Según los mismos peticionarios, la ley de que se trata co-menzó a regir el 5 de marzo de 1918. Siendo una ley de pro-cedimiento, era aplicable sin duda a un pleito visto anterior-mente y no fallado aun, pero concediendo al tribunal todo el término fijado en ella para dictar la sentencia, y dicho tér-mino no había transcurrido a la fecha de la solicitud, 15 de abril de 1918, ni aun a la de la vista, 3 de junio de 1918.
Además, aunque no fuera esto así, no deberíamos dictar el auto, porque los peticionarios antes de pedir el auxilio de esta corte, debieron acudir a la propia corte de distrito soli-citando el pronunciamiento de la sentencia de que se trata. Véase la jurisprudencia sobre el particular, tal como la con-densa Oye. Es como sigue:
“Cuando las partes tienen un derecho absoluto a que el tribunal dicte sentencia, procederá el mandamus pero este auto no se expe-dirá cuando el efecto del mismo sería el de revisar o controlar la discreción de una corte inferior. Para que pueda expedirse el auto, los peticionarios deberán establecer un derecho claro al remedio. Debe haber habido una previa solicitud a Ja corte a quo, y debe haber existido una negativa por parte de dicha corte para actuar.” 26 Cyc. 210, 211.
Por virtud de todo lo expuesto opinamos que debe dic-tarse sentencia declarando no haber lugar a librar el auto que se solicita.

No ha lugar a, librar el auto solicitado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y Hutchison.
*208El Juez Asociado Sr. Wolf firmó “ conforme con la sentencia. ’ ’